Citation Nr: 1455259	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to February 6, 2009, for the assignment of a 60 percent rating for status post antrectomy and vagotomy for duodenal ulcer with dumping syndrome, bile gastritis, and gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The September 2009 rating decision increased the rating for the Veteran's service-connected status post antrectomy and vagotomy for duodenal ulcer with dumping syndrome, bile gastritis, and gastroesophageal reflux, from 30 percent to 60 percent, effective February 6, 2009.  A notice of disagreement with the assigned effective date was received in September 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.

In a February 2010 statement, the Veteran requested a hearing before a Decision Review Officer (DRO) at his local RO.  In May 2012, he withdrew this request in favor of an informal DRO conference.  The informal DRO conference was held in May 2012.

The Board notes that the September 2009 rating decision had also denied a disability rating in excess of 10 percent for hypertension.  The Veteran perfected an appeal of this increased rating denial at the same time that he perfected the earlier effective date appeal that is currently before the Board.  In a May 2012 written statement, he withdrew the hypertension appeal.  The claim of entitlement to an increased rating for hypertension is therefore no longer on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to an effective date earlier than February 6, 2009, for the assignment of a 60 percent rating for status post antrectomy and vagotomy for duodenal ulcer with dumping syndrome, bile gastritis, and gastroesophageal reflux.

In a May 2012 written statement, the Veteran maintains that a June 1994 rating decision, which granted service connection for status post antrectomy and vagotomy for duodenal ulcer with dumping syndrome, bile gastritis, and gastroesophageal reflux, evaluated at 30 percent disabling, contains clear and unmistakable error (CUE) in failing to assign a rating in excess of 30 percent.  Specifically, the Veteran "feel[s] as though my stomach condition was not addressed . . . .  My C&P exam date[d] June 14, 1994 doesn't mention hernia hiatal and yet that is what I am or at least was rated on. (7346)."  Thus, the Veteran has alleged CUE with respect to a June 1994 rating decision that, in pertinent part, granted service connection for status post andrectomy and vagotomy for duodenal ulcer with dumping syndrome, bile gastritis, and gastroesophageal reflux, but denied a rating in excess of 30 percent for this disability.

In light of the above, the Board has determined that the claim for entitlement to an effective date earlier than February 6, 2009, for the assignment of a 60 percent rating for status post antrectomy and vagotomy for duodenal ulcer with dumping syndrome, bile gastritis, and gastroesophageal reflux, is inextricably intertwined with the claim for whether there was CUE in a June 1994 rating decision that denied entitlement to a rating in excess of 30 percent for status post antrectomy and vagotomy for duodenal ulcer with dumping syndrome, bile gastritis, and gastroesophageal reflux, because the final outcome of the CUE claim could materially affect the result of the earlier effective date claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Huston v. Prinicipi, 18 Vet. App. 395 (2004).

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance.  Thus, the issue of CUE should not be returned to the Board unless it is properly appealed in accordance with 38 U.S.C.A. § 7105 (West 2014).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether the June 1994 rating decision, which denied a rating in excess of 30 percent for status post antrectomy and vagotomy for duodenal ulcer with dumping syndrome, bile gastritis, and gastroesophageal reflux, contains clear and unmistakable error (CUE).  Thereafter, the Veteran and his representative should be provided with written notice of the determination and they must be provided notice of the Veteran's rights of appeal.  This issue should only be returned to the Board if it is timely appealed and perfected.

2.  After the above has been completed, the record should again be reviewed.  If the issue of entitlement to an effective date earlier than February 6, 2009, for the assignment of a 60 percent rating for status post antrectomy and vagotomy for duodenal ulcer with dumping syndrome, bile gastritis, and gastroesophageal reflux, remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


